Citation Nr: 9903341	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to May 13, 1992, for a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1957 to February 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which granted service 
connection for PTSD and assigned an effective date of May 13, 
1992, for that award.  


FINDINGS OF FACT

1.  By a rating decision issued in April 1967, service 
connection for a psychophysiologic gastrointestinal reaction 
was granted, effective in August 1966.

2.  A claim for an evaluation for a distinct and separate 
psychiatric impairment was made on May 13, 1992.  

3.  PTSD was first clinically diagnosed in March 1997.


CONCLUSION OF LAW

The requirements for an effective date prior to May 13, 1992, 
for a grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a grant of service connection for 
PTSD should be retroactive to his separation from service in 
February 1962, since the disability was incurred during 
service and has been continuous since service.  After 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to this 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

Generally, for claims filed more than one year after the 
veteran's separation from service, the effective date for a 
grant of service connection is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400(b)(2) (1998).  A claim may be either a formal or 
informal written communication "requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155.  The benefit being sought must 
be identified.  Id.  If an informal claim for an identified 
benefit is followed within one year by a formal claim for 
that benefit, the claim may be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

In his initial application for disability compensation, filed 
in 1966, the veteran claimed that he had stomach pains that 
had begun in service.  The examiner who conducted a VA 
psychiatric examination in March 1967 concluded with a 
diagnosis of depressive reaction associated with a 
psychophysiologic gastrointestinal reaction manifested by 
pain without an apparent organic cause.  By a rating decision 
issued in April 1967, the veteran was awarded service 
connection for a psychophysiologic gastrointestinal reaction, 
effective in August 1966, the date of receipt of the 
veteran's claim.  A 10 percent evaluation was assigned for 
that disability, reflecting the emotional or psychiatric 
aspects of the disability as the predominant disability.  

The veteran's payments under the April 1967 award were 
terminated in May 1972 after he failed to report for 
examination.  

The file reflects that the veteran thereafter initiated a 
question regarding his compensation status in June 1991.  In 
August 1991, he notified VA that he was "definitely 
interested in reapplying for benefits" and stated that he 
would report for examination.  By a rating decision issued in 
October 1991, a noncompensable evaluation was assigned for 
psychophysiologic gastrointestinal reaction with pyloric 
ulcer, inactive.  In November 1991, the veteran stated he 
disagreed with the assignment of a noncompensable evaluation 
for the service-connected disability.  He requested a hearing 
in connection with this disagreement.

At a personal hearing conducted on May 13, 1992, the veteran 
testified, in essence, that his psychiatric symptoms were 
more severe than reflected by the assigned service-connected 
evaluation or diagnosis, indicated that various psychiatric 
diagnoses had been assigned over the years, and indicated, in 
essence, that he disagreed that the diagnosis of 
psychophysiologic gastrointestinal reaction with pyloric 
ulcer was the only psychiatric impairment he had.  He 
submitted a written statement that same day requesting a 
separate evaluation for psychiatric impairment apart from his 
service-connected psychophysiologic gastrointestinal reaction 
disability.  Thereafter, in April 1993, the veteran submitted 
a statement alleged that he suffered a personal assault in 
service.  On VA examination conducted in March 1997, the 
examiner concluded that the veteran had PTSD as a result of 
that assault.  Service connection for PTSD was awarded 
effective on May 13, 1992, the date of the veteran's claim 
for an evaluation for a distinct and separate psychiatric 
impairment other than a psychophysiologic gastrointestinal 
reaction.  

The Board understands the veteran's contention that his award 
of service connection for PTSD should be retroactive to the 
date of his service discharge, based on his belief that his 
PTSD had its onset in service.  A review of the claims files, 
however, reveals no communication which can be construed as a 
claim for service connection for any disability other than 
service-connected psychophysiologic gastrointestinal reaction 
prior to May 13, 1992.  The veteran did pursue a claim for an 
increased evaluation for the service-connected 
psychophysiologic gastrointestinal reaction in June 1991 and 
May 1992.  However, that claim did not in any manner convey 
an intent on the veteran's part to request entitlement to 
benefits for PTSD.

Accepting as true the veteran's contention as to when the 
disability arose, VA may not grant the retroactive benefits 
the veteran is requesting in the absence of evidence that the 
veteran made a claim for the benefits at that time.  The 
Board recognizes and understands the veteran's contention 
that he was told not to divulge the facts of the incident.  
However, the Board is unable to find any legal basis 
authorizing a grant of benefits prior to the earliest date of 
a claim for such benefits, even under the circumstances the 
veteran has described.  The Board stresses that it is bound 
by the applicable laws and regulations governing effective 
dates and has no discretion to assign alternative effective 
dates except as authorized by law.  

Application of the governing laws and regulations to the 
facts of this case requires assignment of an effective date 
for the award of PTSD no earlier than the date of the claim 
for service connection for that disability.  Consequently, 
under applicable regulations, the effective date of the award 
of service connection for PTSD may not be earlier than May 
13, 1992, the date on which the veteran advance a claim which 
resulted in the grant of service connection for PTSD.  That 
is the date assigned by the RO in its April 1997 rating 
decision, and no earlier effective date may appropriately be 
granted.  


ORDER

An effective date prior to May 13, 1992, for an award of 
service connection for PTSD is denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


